Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board granting unemployment benefits to claimant. Claimant was a school boy, sixteen and one-half years of age, who, in addition to Ms regular attendance at school, appeared as a radio and television performer in the evenings and on week-ends. Subdivision 9 of section 511 of the Labor Law excludes from the term “ employment ” part-time workers who are attending school. Decision of the appeal board reversed, on the law, and the revised determination of the commissioner holding claimant ineligible for benefits reinstated, without costs. Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ., concur.